Citation Nr: 0525918	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  03-36 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
January 1970.  The veteran also had a second period of 
service from January 1970 to June 1974 that is not considered 
qualifying for VA benefit purposes.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the appellant's claim has been obtained or requested by the 
RO.

2.  The veteran died in February 2001, his death was due to 
post-hepatic cirrhosis of the liver.

3.  At the time of death the veteran was not service 
connected for any disabilities.

4.  The preponderance of the evidence demonstrates that the 
veteran's hepatitis and cirrhosis of the liver were not 
present in service, and his death was not causally related to 
service or any other in-service event.


CONCLUSIONS OF LAW

1.  Hepatitis and post-hepatic cirrhosis of the liver were 
not incurred in or aggravated by active service, and may not 
be presumed to have been incurred during service.  38 
U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2004).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
May 2003, July 2004 and October 2004 that told her what was 
necessary to substantiate the claim.  In addition, by virtue 
of the rating decisions on appeal, the statement of the case 
(SOC) and the Supplemental Statement of the Case (SSOC), she 
was provided with specific information as to why her claim 
seeking entitlement to service connection for the cause of 
the veteran's death was being denied, and of the evidence 
that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's July 2003 letter notified the appellant of her and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letter 
explained that VA would help her get such things as medical 
records, or records from other Federal agencies, but that she 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  In addition, 
the appellant was specifically told of the type of evidence 
that would be needed in a cause of death claim including the 
death certificate and records of the veteran's last 
hospitalization.

Finally, with respect to element (4), the Board notes that 
the RO has asked the appellant to submit all available 
evidence.  She was asked to tell VA about any other records 
that might exist to support her claim.  In addition, she was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of the June 2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, and private medical 
records.  The RO also obtained a copy of the veteran's death 
certificate.  In addition, the RO contracted the Social 
Security Administration but no records were available.  The 
appellant has not indicated that there is additional evidence 
available.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Service connection for the cause of the veteran's death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a) (2004).  
Certain enumerated chronic diseases, such as cancer, may be 
presumed to be service connected if they are manifested to a 
degree of 10 percent or more within one year of leaving 
service.  38 C.F.R. § 3.307, 3.309 (2004).  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  Id.  The service connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2004).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See, Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1) (2004).  If the service-connected 
disability affected a vital organ, consideration must be 
given to whether the debilitating effects of the service-
connected disability rendered the veteran less capable of 
resisting the effects of other diseases.  See, 38 C.F.R. 
§ 3.312(c)(3) (2003).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2004).

The veteran was not service connected for any disabilities at 
the time of his death.  The death certificate reflects that 
he died in February 2001 as a result of post-hepatic 
cirrhosis of the liver.  The death certificate does not list 
any other contributory causes.  The veteran's service medical 
records are negative for any mention of hepatitis or 
cirrhosis of the liver or any other liver disease.  The 
treatment records in the file indicate that the veteran's 
liver enzymes were first noted to be elevated in 1998 which 
is more than 20 years after service.  There is no suggestion 
of a link between the veteran's post-hepatic cirrhosis of the 
liver and his military service and no competent evidence that 
his death is related to service.  The nature of the veteran's 
discharge is not relevant to the issue of entitlement to 
service connection for his death, since there is no 
indication in the service medical records from either period 
of service that suggest hepatitis or cirrhosis of the liver.

In light of the lack of evidence establishing a link to 
service or a link to a service-connected disability, the lack 
of evidence that the veteran suffered from hepatitis or 
cirrhosis of the liver in service, and the more than 20 year 
gap between the veteran's discharge from service and the 
first mention in his medical records of cirrhosis of the 
liver, the Board finds that service connection for the 
veteran's cause of death due to post-hepatic cirrhosis of the 
liver is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).  
In addition, there was no service-connected disability 
present that could have been related to his death from post-
hepatic cirrhosis of the liver.  38 C.F.R. § 3.312 (2004).  
The Board acknowledges the appellant's belief that the 
veteran's post-hepatic cirrhosis of the liver was related to 
service, but as a layperson, the appellant is not competent 
to testify to a medical diagnosis or etiology.  See, Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


